Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 27th, 2022 has been entered.  Claims 1 – 16 are currently pending in the application.  The objection to claims 1, 3, 4, 6, and 8 – 12 is withdrawn.  The rejection of claim 8 under 35 U.S.C. 112(d) is withdrawn in view of the amendment.  Claims 14 and 15 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, Formula 1 should have the carbon next to A be double bonded to an oxygen.  The use of -CO is supported by the Instant Specification on pg 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 7 and 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Caplar (“Positionally Isomeric Organic Gelators: Structure–Gelation Study, Racemic Versus Enantiomeric Gelators, and Solvation Effects”), in view of Leroux (US-20110207813).
Regarding claims 1, 2, 6, 7, 10, and 11, Caplar teaches a compound comprising an organic gelator with an alkyl group with m = 5 – 19 carbons linked to the α of an amide of one end and amide connected to a carboxylic acid separated by  n = 1 – 15 carbons on the other end, where m + n = 20 [Abstract].  This corresponds to Formula (I) of claim 1 where A is A(i) -(CH2)m-CH3 , B is B(i) -NH-(CH2)-CO-R2 , R1 is a phenyl group, and R2 is -OH.  Caplar also teaches combining Formula I with a lipophilic solvent to make a gel [pg. 3067, ¶2].
                     
           
    PNG
    media_image1.png
    203
    331
    media_image1.png
    Greyscale

Caplar at 5 al., Chem. Eur. J. 2010, 16, 3066 – 3082


While Caplar teaches lipophilic solvents in combination with the gelator compounds, Caplar does not teach a vegetable oil.  Leroux mixes a gelator with a hydrophobic organic liquid comprising vegetable oil, as combinations of different organic solvents may modify the gelation profile or facilitate the dissolution of certain active principle into the composition [0033].  It would have been obvious to use a hydrophobic organic liquid comprising vegetable oil with the gelator of Caplar so as to make a gel with the desired gelation profile and to more easily dissolve target chemicals into the gel.  
Additionally, the structure of the gelator of Leroux is similar to that of Caplar.  Given the similarity between the gelators of Leroux and the gelators of Caplar, and given that the prior art compounds are known to be gelators of hydrophobic organic solvents such as vegetable oil, a person having ordinary skill in the art would have had a reasonable expectation of creating an organogel by using the compound of Caplar with the vegetable oil of Leroux.  See MPEP 2144.09 (I)
Regarding claims 3 – 5, Leroux teaches the use of a hydrophobic organic solvent comprising vegetable oil [0033].  The vegetable oil include safflower oil, soybean oil, olive oil, castor oil, corn oil, sesame oil, almond oil, or a mixture of these oils [0034].  As these oils are the same as claimed, they are considered to meet claims to “edible oil” and “cosmetic base oil.”
Regarding claim 12, Caplar teaches the gelation of water and various organic fluids by low molecular weight organic gelators [pg. 3066, ¶1].  The composition of Caplar is capable of gelling polar solvents (water) and highly lipophilic solvents (oil) [pg. 3077, ¶2].  
Regarding claim 13, Caplar and Leroux teach a composition comprising an organic gelator and a vegetable oil but not the inclusion of a food, cosmetic, or pharmaceutical in the gel.  Leroux teaches the composition containing an active principle [0014].  The active principle may be chosen among drugs, vitamins, or peptides [0039].  The combination of an active principle and the composition with gelling properties allows for the sustained delivery of the active principle [0001].  It would have been obvious to use the composition comprising the organogelator of Caplar and the vegetable oil of Leroux to deliver an active principle so as to allow for sustained delivery over a period of time.
Regarding claim 14, Caplar and Leroux teach a composition comprising an organic gelator and a vegetable oil but not a compound of Formula (I) or a salt thereof with a concentration of about 0.02 – about 10 wt% relative to the total weight of the composition.  Leroux teaches a composition for gel formation comprising 5 wt% organogelator [0110].  This organogelator is used to release a medication into an animal [Example 6].  As Caplar and Leroux both teach organic gelators, it would have been obvious to include the gelator compounds of Caplar at 5 wt% in the vegetable oil of Leroux since Leroux teaches this amount forms an effective gel.  
Claims 1 – 5, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sijakovic (“Chiral Hexa- and Nonamethylene-Bridged Bis(l-Leu-oxalamide) Gelators: The First Oxalamide Gels Containing Aggregates with a Chiral Morphology”), in view of Leroux.
Regarding claims 1, 2, and 9, Sijakovic teaches an organogelator [pg. 8560, The product of synthetic route a)].  


    PNG
    media_image2.png
    108
    309
    media_image2.png
    Greyscale

			Sijakovic-Vujicic et al. Chem. Eur. J. 2013, 19, 8558 - 8572

	This corresponds to Formula (I) where A is A(iii) -CO-NH-(CH2)p-NH-CO-CO-NH-CH(R')-CO-R2, R1 is C1 – C4 alkyl, B is -OH and p is 6 or 9.  Sijakovic also teaches combining Formula I with a lipophilic solvent to make a gel [pg. 8560, “Gelation experiments”].
Sijakovic does not teach the use of a vegetable oil in the composition of claim 1.  Leroux mixes a gelator with a hydrophobic organic liquid comprising vegetable oil, as combinations of different organic solvents may modify the gelation profile or facilitate the dissolution of certain active principle into the composition [0033].  It would have been obvious to use a hydrophobic organic liquid comprising vegetable oil with the gelator of Sijakovic so as to make a gel with the desired gelation profile and to more easily dissolve target chemicals into the gel.  
Additionally, the structure of the gelator of Leroux is similar to that of Sijakovic.  Given the similarity between the gelators of Leroux and the gelators of Sijakovic, and given that the prior art compounds are known to be gelators of hydrophobic organic solvents such as vegetable oil, a person having ordinary skill in the art would have had a reasonable expectation of creating an organogel by using the compound of Sijakovic with the vegetable oil of Leroux.  See MPEP 2144.09 (I)
Regarding claims 3 – 5, Leroux teaches the use of a hydrophobic organic solvent comprising vegetable oil [0033].  The vegetable oil include safflower oil, soybean oil, olive oil, castor oil, corn oil, sesame oil, almond oil, or a mixture of these oils [0034].  As these oils are the same as claimed, they are considered to meet claims to “edible oil” and “cosmetic base oil.”
Regarding claim 8, Sijakovic teaches an organogelator where A = -CO-NH-CH(R1)-CO-R2, B = R2, R1  = C1 – C4 alkyl or -CH2Ph, and R2 = -OH [pg 8559, compound a)].  Note that the compound of Sijakovic is a bis(amino acid) so the R substituents are the functional groups of amino acids, such as C1 – C4 alkyl or -CH2Ph.


    PNG
    media_image3.png
    85
    225
    media_image3.png
    Greyscale

Sijakovic-Vujicic et al. Chem. Eur. J. 2013, 19, 8558 – 8572

Sijakovic also teaches combining Formula I with a lipophilic solvent to make a gel [pg. 8560, “Gelation experiments”].  Sijakovic does not teach the use of a vegetable oil in the composition of claim 8.  Leroux mixes a gelator with a hydrophobic organic liquid comprising vegetable oil, as combinations of different organic solvents may modify the gelation profile or facilitate the dissolution of certain active principle into the composition [0033].  It would have been obvious to use a hydrophobic organic liquid comprising vegetable oil with the gelator of Sijakovic so as to make a gel with the desired gelation profile and to more easily dissolve target chemicals into the gel.  
Additionally, the structure of the gelator of Leroux is similar to that of Sijakovic.  Given the similarity between the gelators of Leroux and the gelators of Sijakovic, and given that the prior art compounds are known to be gelators of hydrophobic organic solvents such as vegetable oil, a person having ordinary skill in the art would have had a reasonable expectation of creating an organogel by using the compound of Sijakovic with the vegetable oil of Leroux.  See MPEP 2144.09 (I)
Regarding claim 13, Sijakovic and Leroux teach a composition comprising an organic gelator and a vegetable oil but not the inclusion of a food, cosmetic, or pharmaceutical in the gel.  Leroux teaches the composition containing an active principle [0014].  The active principle may be chosen among drugs, vitamins, or peptides [0039].  The combination of an active principle and the composition allows for the sustained delivery of the active principle [0001].  It would have been obvious to use the composition to deliver an active principle so as to allow for sustained delivery over a period of time.
Regarding claim 14, Sijakovic and Leroux teach a composition comprising an organic gelator and a vegetable oil but not a compound of Formula (I) or a salt thereof with a concentration of about 0.02 – about 10 wt% relative to the total weight of the composition.  Leroux teaches a composition for gel formation comprising 5 wt% organogelator [0110].  This organogelator is used to release a medication into an animal [Example 6].  As Sijakovic and Leroux both teach organic gelators, it would have been obvious to include the gelator compounds of Sijakovic at 5 wt% in the vegetable oil of Leroux since Leroux teaches this amount forms an effective gel.

Response to Arguments
Applicant’s arguments, filed July 27th, 2022, have been fully considered.
The objection to claims 1, 3, 4, 6, and 8 – 12 is withdrawn. 
Claim 8 has been amended to overcome the rejection under 35 U.S.C. 112(d) and the rejection is withdrawn.
Applicant’s arguments concerning the rejection of claims 1 – 7 and 9 – 14 have been found not persuasive.
Applicant argues that it is not obvious to combine the compound of Formula I with vegetable oil to get a gel composition as the nature of gelation is unpredictable [pg 7, ¶2].  The Examiner points out that the Caplar, Sijakovic, and Leroux references teach the creation of the organogelator, lending credence to the idea that a person having ordinary skill in the art would be able to reproduce the prior art.  
Applicant argues that it is not obvious to use vegetable oil in making a gel [pg 8, ¶2].  The Examiner notes that Leroux teaches the use of vegetable oils with gelators.  In addition, even if Leroux did not specify what oil to use, it would have been obvious for a person having ordinary skill in the art to try various combinations.
Applicant argues that the structure of Leroux is different from that claimed [pg 9, ¶5].  The Examiner points out that the compound of Leroux fits the requirements of Formula I, with A = (CH2)n -CH3 and B = -OR3 [Claims 2 and 3].


    PNG
    media_image4.png
    313
    508
    media_image4.png
    Greyscale

  Leroux (US-20110207813)
	Applicant argues the minimal gelator concentration for Leroux is considerably higher than for Formula I [pg 10, ¶1].  The Examiner points out that the claims do not point towards a minimal concentration and thus the argument is out of scope of the claims.
	Applicant argues that the prior art does not discuss the thixotropic properties of its compounds and cannot be compared to the application [pg 10, ¶2].  The Examiner points out that the claims do not discuss thixotropic properties.  Therefore, these properties are out of scope of the claims.
	Applicant argues Sijakovic does not discuss the thixotropic properties of the prior art [pg 11, ¶3].  The Examiner points out that the claims do not mention thixotropic properties.  Therefore, they are outside the scope of the claims.
	Applicant argues that the gelation of the instant application in vegetable oil could not have been predicted by Sijakovic [pg 12, ¶2].  The Examiner points out that, as Sijakovic teaches a method of creating a gelator, it would have at least been obvious to try different oils with the expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799